Exhibit 10.4
Execution Copy
 
Great Plains Natural Gas Company
First Amendment and Joinder to Note Purchase Agreement
Dated as of May 3, 2011
Re:
Note Purchase Agreement dated as of November 1, 2010
and
Floating Rate Senior Secured Guaranteed Notes due 2013
 

 



--------------------------------------------------------------------------------



 



Table of Contents
(Not a part of this First Amendment and Joinder to Note Purchase Agreement)

          Section   Heading   Page
Section 1.
  Amendments To Current Note Purchase Agreement   2
 
       
Section 2.
  Joinder   9
 
       
Section 3.
  Conditions Precedent   9
 
       
Section 4.
  Representations and Warranties   10
 
       
Section 5.
  Miscellaneous   11
 
       
Schedule 5.4   —
  Subsidiaries of the Company and Ownership of Subsidiary Stock    
 
       
Schedule 5.15 —
  Existing Indebtedness    
 
       
Schedule 5.19 —
  Real Property    
 
       
Exhibit 1          —
  Form of Senior Secured Guaranteed Note due 2013    

 i



--------------------------------------------------------------------------------



 



Great Plains Natural Gas Company
8500 Station Street, Suite 100
Mentor, Ohio 44060
First Amendment and Joinder to Note Purchase Agreement
Dated as of May 3, 2011
Re: Note Purchase Agreement dated as of November 1, 2010
and
Floating Rate Senior Secured Guaranteed Notes due 2013
To Sun Life Assurance Company of Canada
Ladies and Gentlemen:
          This First Amendment and Joinder to Note Purchase Agreement (this
“Amendment”) is made as of May 3, 2011, by and among Great Plains Natural Gas
Company, an Ohio corporation (the “Issuer”), Lightning Pipeline Company, Inc.,
an Ohio corporation (“Lightning”), Spelman Pipeline Holdings, LLC, an Ohio
limited liability company (“Spelman”), Kidron Pipeline, LLC, an Ohio limited
liability company (“Kidron”), Gas Natural Service Company, LLC, an Ohio limited
liability company (“Service Company”), and Gas Natural Inc., an Ohio corporation
(the “Parent”; the Parent, Lightning, Spelman, Kidron and Service Company are
referred to herein, collectively, as the “Guarantors” and, individually, as a
“Guarantor”), and Sun Life Assurance Company of Canada (the “Purchaser”).
          Reference is made to the Note Purchase Agreement (the “Current Note
Purchase Agreement”) dated as of November 1, 2010, by and among the Issuer,
Lightning, the Parent and the Purchaser pursuant to which, among other things,
(i) the Issuer agreed to authorize the issue and sale of $2,300,000 aggregate
principal amount of its Floating Rate Senior Secured Guaranteed Notes due 2013
(the “Notes”) at a closing on the fourth Business Day following receipt by the
Issuer and the Parent of all regulatory approvals necessary for the issuance of
the Notes and the guaranty by Parent of such Notes (and which provides that the
closing must occur on or prior to November 28, 2010) and (ii) Lightning and the
Parent agreed to jointly and severally guarantee the Guaranteed Obligations (as
defined therein). Capitalized terms used in this Amendment without definition
shall have the meanings given such terms in the Current Note Purchase Agreement,
as hereby amended by this Amendment (as amended, the “Note Purchase Agreement”).
In addition, the Current Note Purchase Agreement contemplated that Richard M.
Osborne, individually, and as Trustee of the Richard M. Osborne Trust under
Restated Trust Agreement dated January 13, 1995, would guaranty the Notes and
the other Obligations under the Note Purchase Agreement.

1



--------------------------------------------------------------------------------



 



          For good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Obligors request the amendment of certain
provisions of the Current Note Purchase Agreement as hereinafter provided.
          Upon your acceptance hereof in the manner hereinafter provided and
upon satisfaction of all conditions to the effectiveness hereof and receipt by
the Obligors of similar acceptances from the Purchaser, this Amendment shall be
effective, but only in the respects hereinafter set forth:
Section 1. Amendments To Current Note Purchase Agreement.
     Section 1.1. Release of Individual Guarantor and Individual Guarantee
Agreement. As of the Effective Date (defined below), (a) the Purchaser agrees to
release Richard M. Osborne, individually, and as Trustee of the Richard M.
Osborne Trust under Restated Trust Agreement dated January 13, 1995, from his
obligation to guaranty the Notes and the other Obligations under the Note
Purchase Agreement, and (b) the parties hereto agree that each reference in the
Current Note Purchase Agreement to the “Individual Guarantor” and to the
“Individual Guarantee Agreement” shall be deleted.
     Section 1.2. Increased Purchase Price; Maturity Date. As of the Effective
Date, the parties hereto agree that (a) the purchase price for the Notes shall
be increased from “$2,300,000” to “$3,000,000” and (b) each reference to the
phrase “$2,300,000” in the Current Note Purchase Agreement (including, without
limitation, on the cover page thereof and in the Schedules and Exhibits thereto)
shall be deemed to be a reference to the phrase “$3,000,000”.
     Section 1.3. Interest Rate. (a) Section 1.2(a) of the Current Note Purchase
Agreement is hereby amended and restated in its entirety to read as follows:
     (a) The Notes shall bear interest (computed on the basis of a 360-day year
and actual days elapsed) on the unpaid principal thereof from the date of
issuance at a floating rate equal to the Adjusted LIBOR Rate from time to time,
payable quarterly on the interest payment dates set forth in the first paragraph
of the Notes, until such principal sum shall have become due and payable,
whether at maturity, upon acceleration or otherwise (each such date being
referred to herein as an “Interest Payment Date”) and interest (so computed) on
any overdue principal and LIBOR Breakage Amount, if any, and to the extent
permitted by applicable law, on any overdue interest, from the due date thereof
(whether at maturity, upon acceleration or otherwise) and, during the
continuance of an Event of Default, on the unpaid balance hereof, at the Default
Rate until paid.
     (b) The first sentence of Section 1.2(b) of the Current Note Purchase
Agreement is hereby amended and restated in its entirety to read as follows:

2



--------------------------------------------------------------------------------



 



The Adjusted LIBOR Rate for the Notes shall be determined by the Issuer, and
notice thereof shall be given to the holders of the Notes, (i) with respect to
the first Interest Period, on the Business Day immediately preceding the date of
Closing and (ii) with respect to each other Interest Period, on the second
Business Day preceding the beginning of each such Interest Period, in each case,
together with a copy of the relevant screen used for the determination of LIBOR,
a calculation of the Adjusted LIBOR Rate for such Interest Period, the number of
days in such Interest Period, the date on which interest for such Interest
Period will be paid and the amount of interest to be paid to each holder of
Notes on such date.
     Section 1.4. Closing. The first sentence of Section 3 of the Current Note
Purchase Agreement is hereby amended and restated in its entirety to read as
follows:
The sale and purchase of the Notes to be purchased by the Purchaser shall occur
at the offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago,
Illinois 60603 at 10:00 a.m. Chicago time, at a closing (the “Closing”) on the
second Business Day following (i) receipt by the Issuer and the Parent of all
regulatory approvals necessary for the issuance of the Notes and the guaranty by
the Parent of such Notes and (ii) expiration of all applicable appeal periods
with respect thereto, provided that the date of Closing shall occur on or prior
to July 31, 2011.
     Section 1.5. Opinions of Counsel. Section 4.4 of the Current Note Purchase
Agreement is hereby amended and restated in its entirety to read as follows:
     Section 4.4. Opinions of Counsel. Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the date of
the Closing (a) from Kegler Brown Hill & Ritter LPA and Kohrman Jackson & Krantz
P.L.L., respective counsel for the Obligors, covering the matters set forth in
Exhibit 4.4(a) and covering such other matters incident to the transactions
contemplated hereby as such Purchaser or its counsel may reasonably request (and
the Obligors hereby instruct their respective counsel to deliver such opinions
to the Purchaser) and (b) from Chapman and Cutler LLP, the Purchaser’s special
counsel in connection with such transactions, substantially in the form set
forth in Exhibit 4.4(b) and covering such other matters incident to such
transactions as such Purchaser may reasonably request.
     Section 1.6. Evidence of Title. Section 4.14 of the Current Note Purchase
Agreement is hereby amended and restated in its entirety to read as follows:

3



--------------------------------------------------------------------------------



 



     Section 4.14. Evidence of Title. With respect to each parcel of Real
Property, the Obligors shall have obtained the commitment of Lake Title Company
or another title insurance company of good standing selected by the Obligors and
satisfactory to the Purchaser and its special counsel (the “Title Company”), to
issue a policy of mortgage title insurance on a standard ALTA Form Mortgage
Title Insurance Policy Loan Policy-2006 Form with certain endorsements required
by the Purchaser and its special counsel including, without limitation, an ALTA
9 Comprehensive Endorsement, an access endorsement and a surface disturbance
endorsement (the “ALTA Policy”) in the aggregate amount which will provide for
mortgage title insurance in an amount not less than Two Hundred Forty One
Thousand One Hundred Thirty Dollars ($241,130), covering such Real Property, and
showing fee simple title to such Real Property to be vested in Spelman, subject
only to:
     (a) the liens, charges and encumbrances, if any, permitted by the
applicable Mortgage;
     (b) such exceptions as are standard under an ALTA Policy (but such policy
shall not be subject to a survey or mechanic’s lien exception); and
     (c) such other exceptions as shall be reasonably satisfactory to the
Purchaser and its special counsel; and
agreeing to insure the beneficiaries under such Mortgage, upon the proper
execution and recording of such Mortgage, against loss or damage sustained by
reason of such Mortgage not being a first and paramount lien upon the title to
the Real Property, subject only to the exceptions referred to in the foregoing
clauses (a) through (c). All premiums in respect of the ALTA Policy shall have
been paid in full by the Obligors.
     Section 1.7. Environmental Assessment. Section 4.15 of the Current Note
Purchase Agreement is hereby amended and restated in its entirety to read as
follows:
     Section 4.15. Environmental Assessment. The Purchaser and its special
counsel shall have received a Phase I environmental site assessment prepared by
an environmental engineering firm satisfactory to the Purchaser for each parcel
of Real Property, in scope, form and substance satisfactory to the Purchaser and
its special counsel.

4



--------------------------------------------------------------------------------



 



     Section 1.8. Sale of Other Notes. Section 4.19 of the Current Note Purchase
Agreement is hereby amended by replacing the phrase “$17,700,000” appearing
therein with the phrase “$15,334,000”.
     Section 1.9. Representations and Warranties. The introductory paragraph of
Section 5 of the Current Note Purchase Agreement is hereby amended by replacing
the phrase “Financing Documents” appearing therein with the phrase “Financing
Agreements”.
     Section 1.10. Use of Proceeds. The first sentence of Section 5.14 of the
Current Note Purchase Agreement is hereby amended and restated in its entirety
to read as follows:
The Issuer will apply the proceeds of the sale of the Notes to (i) pay out and
discharge all outstanding Indebtedness of the Issuer at Citizens Bank and
(ii) fund its Debt Service Reserve Account in the amount of approximately
$123,000 in accordance with that certain Deposit Account Control Agreement (Hard
Account Agreement) of even date herewith, by and between Issuer and PNC Bank,
National Association. The amount remaining after applying the proceeds as
described in (i) and (ii) above will be applied towards outstanding balances on
intercompany receivables owed by the Issuer and/or its wholly owned subsidiary,
Northeast Ohio Natural Gas Corp., to Parent.
     Section 1.11. Existing Indebtedness; Future Liens. Section 5.15(a) of the
Current Note Purchase Agreement is hereby amended by replacing the phrase
“September 30, 2010” appearing therein with the phrase “March 31, 2011”.
     Section 1.12. Collateral Documents. Section 5.19 of the Current Note
Purchase Agreement is hereby amended by adding the following language
immediately at the end of such Section:
In the case of all Collateral consisting of the Real Property, the security
interests and mortgage Liens granted pursuant to the Mortgages constitute valid
and continuing perfected first priority security interests (subject to Permitted
Encumbrances) in favor of the Purchaser subject only to the completion of the
recordings and other actions specified on Schedule 5.19 (which, in the case of
all recordings and other documents referred to on such Schedule, have been
recorded or delivered to the Title Company on or before the date of Closing in
completed and duly authorized form, as applicable). All filing and recording
fees and other, expenses in connection with each such action shall be paid by
the Obligors, and the Purchaser shall be reimbursed by the Obligors, for any
such reasonable fees and expenses incurred by the Purchaser.

5



--------------------------------------------------------------------------------



 



     Section 1.13 Debt Service Reserve. Section 9 of the Current Note Purchase
Agreement is hereby amended by adding a new Section 9.10 at the end thereof as
follows:
     Section 9.10. Debt Service Reserve. (a) The Obligors will at all times
maintain a debt service reserve fund available consisting of cash and money
markets investments, if available, in an amount equal to the interest payable on
the Notes for a 12-month period, such amount to be determined by the Purchaser
on the Business Day immediately preceding the date of Closing (the “Debt Service
Amount”). Such Debt Service Amount shall on the date of Closing be deposited,
and thereafter maintained, in an interest bearing blocked account (the “Debt
Service Reserve Account”) at Bank of America, N.A., PNC Bank, National
Association, or another banking institution satisfactory to the Purchaser (the
“Depository Bank”), and such Debt Service Reserve Account shall at all times be
subject to a blocked account agreement among the Depository Bank, the Obligors
and the Purchaser, the form and substance of which shall be acceptable to the
Purchaser (the “Debt Service Control Agreement”). The Debt Service Reserve
Account and the Debt Service Amount on deposit therein shall constitute part of
the Collateral and be subject to the Financing Agreements.
     (b) Following the occurrence and during the continuance of an Event of
Default, the Purchaser shall have all rights and remedies with respect to the
Debt Service Reserve Account and the Debt Service Amount on deposit therein as
provided in the Financings Agreements.
     (c) The Obligors, jointly and severally, agree to maintain the Debt Service
Amount on deposit in the Debt Service Reserve Account at the minimum amount
required by paragraph (a) above. So long as no Default or Event of Default shall
have occurred and be continuing, the Obligors shall be entitled to receive any
accrued earnings on the Debt Service Amount, subject to withdrawal pursuant to
the terms of the Debt Service Control Agreement, provided that at no time shall
the Debt Service Amount on deposit in the Debt Service Reserve Account fall
below the minimum amount required by paragraph (a) above.
     (d) Upon the indefeasible payment in full of the Notes and all other
Obligations under the Financing Agreements, the Obligors shall be entitled to
withdrawal the Debt Service Amount on deposit in the Debt Service Reserve
Account and the Purchaser agrees to release the same.

6



--------------------------------------------------------------------------------



 



     Section 1.14. Indebtedness. Section 10.1(iv) of the Current Note Purchase
Agreement is hereby amended and restated in its entirety to read as follows:
     (iv) Indebtedness of the Obligors and each other member of the Ohio Group
outstanding as of March 31, 2011 and set forth in Schedule 5.15 to the First
Amendment (excluding any such Indebtedness which is paid in full with the
proceeds of the Notes);
     Section 1.15. Guaranties. Section 10.2 of the Current Note Purchase
Agreement is hereby amended and restated in its entirety to read as follows:
(iv) guarantees of Indebtedness outstanding as of March 31, 2011 and set forth
on Schedule 5.15 to the First Amendment (excluding any such Indebtedness which
is paid in full with the proceeds of the Notes),
     Section 1.16. Amendment to Defined Terms. The definition of “Change of
Control” set forth in Schedule B of the Current Note Purchase Agreement is
hereby amended by amending and restating the first parenthetical appearing in
clause (a) thereof in its entirety to read as follows:
(other than, with the Purchaser’s prior written consent which consent shall not
be unreasonably withheld, Richard M. Osborne, individually, and as Trustee of
the Richard M. Osborne Trust under Restated Trust Agreement dated January 13,
1995)
     Section 1.17. Amendment to Defined Terms. The definitions of “Brainard”,
“Control Agreement”, “Fixed Rate Note Purchase Agreement” and “Guarantors” set
forth in Schedule B of the Current Note Purchase Agreement are hereby amended
and restated in their entirety to read as follows:
“Brainard” means Brainard Gas Corp., an Ohio corporation and direct subsidiary
of Parent.
“Control Agreement” means (i) the Debt Service Control Agreement and (ii) each
other tri-party deposit account, securities account or commodities account
control agreement by and among the Obligors, as applicable, the Purchaser and
the depository, securities intermediary or commodities intermediary, each in
form and substance reasonably satisfactory in all respects to the Purchaser and
in any event providing to the Purchaser “control” of such deposit account,
securities or commodities account within the meaning of Articles 8 and 9 of the
UCC, and each as may be amended, restated, joined, supplemented or otherwise
modified from time to time in accordance with the terms thereof.

7



--------------------------------------------------------------------------------



 



“Fixed Rate Note Purchase Agreement” means the Note Purchase Agreement dated as
of November 1, 2010, as amended by the First Amendment and Joinder to Note
Purchase Agreement dated as of May 3, 2011 by and among the Obligors, Brainard,
NEO, Orwell and the Purchaser, pursuant to which NEO, Orwell and Brainard will
issue and sell $15,334,000 aggregate principal amount of their Senior Secured
Guaranteed Notes due June 1, 2017 to the Purchaser, as such agreement may be
further amended, restated, supplemented or otherwise modified from time to time.
“Guarantors” means, collectively, the Parent, Lightning, Kidron, Spelman,
Service Company and any other Person becoming a Guarantor pursuant to
Section 9.8 and “Guarantor” means, individually, any one of them.
     Section 1.18. Amendment to Defined Terms. Schedule B to the Current Note
Purchase Agreement is hereby amended by adding the following new definitions
thereto in proper alphabetical order:
“Debt Service Amount” is defined in Section 9.10(a).
“Debt Service Control Agreement” is defined in Section 9.10(a).
“Debt Service Reserve Account” is defined in Section 9.10(a).
“Depository Bank” is defined in Section 9.10(a).
“First Amendment” means the First Amendment and Joinder to Note Purchase
Agreement dated as of May 3, 2011 by and among the Issuer and the Guarantors.
“Kidron” means Kidron Pipeline, LLC, an Ohio limited liability company.
“Service Company” means Gas Natural Service Company, LLC, an Ohio limited
liability company.
“Spelman” means Spelman Pipeline Holdings, LLC, an Ohio limited liability
company.
     Section 1.19 Amendment to Schedule 5.4. Schedule 5.4 (Subsidiaries of the
Company and Ownership of Subsidiary Stock) to the Current Note Purchase
Agreement is hereby amended and restated in its entirety to read as set forth in
Schedule 5.4 to this Amendment.

8



--------------------------------------------------------------------------------



 



     Section 1.20 Amendment to Schedule 5.15. Schedule 5.15 (Existing
Indebtedness) to the Current Note Purchase Agreement is hereby amended and
restated in its entirety to read as set forth in Schedule 5.15 to this
Amendment.
     Section 1.21. Amendment to Schedule 5.19. Schedule 5.19 (Real Property) to
the Current Note Purchase Agreement is hereby amended and restated in its
entirety to read as set forth in Schedule 5.19 to this Amendment.
     Section 1.22. Amendment to Form of Note. The Form of Note attached as
Exhibit 1 to the Current Note Purchase Agreement is hereby amended and restated
in its entirety to read as set forth in Exhibit 1 to this Amendment.
Section 2. Joinder.
          Spelman, Kidron and Service Company each hereby agree to become a
“Guarantor” and an “Obligor” and to be bound by all of the terms, covenants and
conditions set forth in the Note Purchase Agreement and each other Financing
Agreement, as applicable, to the same extent that such Persons would have been
bound if such Persons had been a signatory to the Current Note Purchase
Agreement on the execution date of the Current Note Purchase Agreement. Spelman,
Kidron and Service Company each hereby (a) make each of the representations and
warranties and agree to each of the covenants applicable to it contained in the
Current Note Purchase Agreement, this Amendment and each other Financing
Agreement, as applicable, (ii) agree to execute this Amendment and each
Financing Agreement, as applicable, and (iii) agree that each reference to a
“Guarantor” or an “Obligor” set forth in the Current Note Purchase Agreement,
this Amendment and each other Financing Agreement, as applicable, shall include
Spelman, Kidron and Service Company.
Section 3. Conditions Precedent.
          This Amendment shall not become effective until, and shall become
effective on, the Business Day when each of the following conditions shall have
been satisfied (the “Effective Date”):
     (a) The Purchaser shall have received this Amendment, duly executed by each
Obligor.
     (b) The Purchaser shall have consented to this Amendment as evidenced by
its execution hereof.
     (c) The representations and warranties of the Obligors set forth in
Section 4 hereof shall be true and correct as of the date of the execution and
delivery of this Amendment and as of the Effective Date.
     (d) Any consents from any holder or holders of any outstanding security or
indebtedness of the Obligors and any amendments of agreements pursuant to which
any securities or indebtedness may have been issued which shall be necessary to
permit the

9



--------------------------------------------------------------------------------



 



consummation of the transactions contemplated hereby shall have been obtained
and all such consents or amendments shall be reasonably satisfactory in form and
substance to the Purchaser and its special counsel.
     (e) The Purchaser shall have received all reasonable and necessary final,
non-appealable regulatory and other approvals in respect of the transactions
contemplated by this Amendment and the other Financing Agreements and evidence
that in respect of the transactions contemplated by this Amendment, the Obligors
are in compliance with all applicable regulatory and statutory requirements.
     (f) All corporate and other proceedings in connection with the transactions
contemplated by this Amendment and all documents and instruments incident to
such transactions shall be satisfactory to the Purchaser and its special
counsel, and the Purchaser and its special counsel shall have received all such
counterpart originals or certified or other copies of such documents as the
Purchaser or its special counsel may reasonably request.
     (g) The Purchaser shall have received such certificates of officers of the
Obligors as it may reasonably request with respect to this Amendment and the
transactions contemplated hereby.
     (h) The Purchaser shall have received by wire transfer to its account
specified in Schedule A to the Note Purchase Agreement (or otherwise specified
to the Obligors in a separate writing) a non-refundable amendment fee equal to
$25,000.
Section 4. Representations and Warranties.
          The Obligors hereby, jointly and severally, represent and warrant to
the Purchaser that as of the date of execution and delivery of this Amendment
and as of the Effective Date:
     (a) Each Obligor is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization.
     (b) Each Obligor has the requisite power to own its property and to carry
on its business as now being conducted.
     (c) Each Obligor is duly qualified and in good standing as a foreign
corporation or limited liability company, as applicable, authorized to do
business in each jurisdiction in which the failure to do so would, individually
or in the aggregate, have a Material Adverse Effect.
     (d) This Amendment, the Note Purchase Agreement and the transactions
contemplated hereby are within the requisite powers of each Obligor, have been
duly authorized by all necessary corporate or limited liability company action,
as applicable, on the part of each Obligor, and this Amendment and the Note
Purchase Agreement have

10



--------------------------------------------------------------------------------



 



been duly executed and delivered by each Obligor and constitute legal, valid and
binding obligations of each Obligor enforceable in accordance with their
respective terms.
     (e) After giving effect to this Amendment, there are no Defaults or Events
of Default under the Note Purchase Agreement.
     (f) The execution, delivery and performance of this Amendment and the Note
Purchase Agreement does not and will not result in a violation of or default
under (i) the organizational documents of any Obligor, (ii) any agreement to
which any Obligor is a party or by which any Obligor is bound or to which any
Obligor or any of its properties is subject, (iii) any order, writ, injunction
or decree binding on any Obligor, or (iv) any statute, regulation, rule or other
law applicable to any Obligor.
     (g) Except for (i) the items described in Schedule 5.7 to the Note Purchase
Agreement (each of which will be satisfied prior to Closing, with no appeals
having been filed and all related appeal periods with respect thereto having
passed) and (ii) the filing of the Collateral Documents with the appropriate
Governmental Authority (each of which will be filed contemporaneously with the
Closing), no consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by the Obligors of this Amendment and the
Note Purchase Agreement.
     (h) All of the representations and warranties of the Obligors set forth in
Section 5 of the Current Note Purchase Agreement, as amended by this Amendment,
are true and correct in all respects.
Section 5. Miscellaneous.
     Section 5.1. Ratification of the Current Note Purchase Agreement. Except as
amended herein, all terms and provisions of the Current Note Purchase Agreement
and related agreements and instruments are hereby ratified, confirmed and
approved in all respects. If and to the extent that any of the terms or
provisions of the Current Note Purchase Agreement are in conflict or
inconsistent with any of the terms or provisions of this Amendment, this
Amendment shall govern.
     Section 5.2. References to the Note Purchase Agreement. Each reference in
the Current Note Purchase Agreement to “this Agreement,” “hereunder,” “hereof,”
or words of similar import in instruments or documents provided for in the
Current Note Purchase Agreement or delivered or to be delivered thereunder or in
connection therewith, shall, except where the context otherwise requires, be
deemed a reference to the Note Purchase Agreement.
     Section 5.3. Fees and Expenses of Counsel. Without limiting Section 15 of
the Current Note Purchase Agreement, the Obligors jointly and severally agree to
pay the additional fees and disbursements of the Purchaser’s special counsel,
Chapman and Cutler LLP, incurred in connection with the negotiation,
preparation, execution and delivery of this Amendment, the Debt Service Control
Agreement, the Collateral Documents and the transactions contemplated

11



--------------------------------------------------------------------------------



 



hereby and thereby which fees and disbursements shall be reflected in the
statement of such special counsel delivered to the Obligors in accordance with
Section 4.6 of the Current Note Purchase Agreement.
     Section 5.4. Governing Law. This Amendment shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of Ohio excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.
     Section 5.5. Survival. All warranties, representations, and covenants made
by the Obligors herein will be considered to have been relied upon by the
Purchaser and will survive the execution and delivery of this Amendment.
     Section 5.6. Successors and Assigns. This Amendment will inure to the
benefit of and be binding upon the successors and assigns of each of the
parties. The provisions of this Amendment for the benefit of the Purchaser are
intended in all cases, whether explicitly so stated or not, to be for the
benefit of all holders, from time to time, of the Notes, and will be enforceable
by any such holder, whether or not an express assignment to such holder of
rights under this Amendment has been made by the Purchaser or its successors or
assigns.
     Section 5.7. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute but one and the same Amendment. Delivery of an
executed counterpart of this Amendment by facsimile or email shall be as
effective as delivery of a manually executed counterpart of this Amendment.
     Section 5.8 Severability. Whenever possible, each provision of this
Amendment will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Amendment is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Amendment unless the consummation of the transactions contemplated
hereby is materially adversely affected thereby.
     Section 5.9. No Novation. This Amendment shall, in no way, be deemed as a
novation of the terms of the Current Note Purchase Agreement.
     Section 5.10. Further Assurances. At Obligors’ expense, the parties hereto
shall execute and deliver such additional documents and take such further action
as may be necessary or desirable to effectuate the provisions and purposes of
this Amendment.
[Remainder of Page Intentionally Blank]

12



--------------------------------------------------------------------------------



 



     The execution hereof by the Purchaser shall constitute a contract among the
Obligors and the Purchaser for the uses and purposes hereinabove set forth. This
Amendment may be executed in any number of counterparts, each executed
counterpart constituting an original but all together only one agreement.

            Great Plains Natural Gas Company, as the Issuer
      By   /s/ Thomas J. Smith         Name:   Thomas J. Smith        Title:  
Chief Financial Officer        Lightning Pipeline Company, Inc., as a Guarantor
      By   /s/ Thomas J. Smith         Name:   Thomas J. Smith        Title:  
Chief Financial Officer        Kidron Pipeline, LLC, as a Guarantor
      By   /s/ Thomas J. Smith         Name:   Thomas J. Smith        Title:  
Chief Financial Officer   

13



--------------------------------------------------------------------------------



 



         

            Spelman Pipeline Holdings, LLC, as a Guarantor
      By   /s/ Thomas J. Smith         Name:   Thomas J. Smith        Title:  
Chief Financial Officer        Gas Natural Service Company, LLC, as a Guarantor
      By   /s/ Thomas J. Smith         Name:   Thomas J. Smith        Title:  
Chief Financial Officer        Gas Natural Inc., as a Guarantor
      By   /s/ Thomas J. Smith         Name:   Thomas J. Smith        Title:  
Chief Financial Officer   

14



--------------------------------------------------------------------------------



 



         

This Amendment is hereby accepted and agreed to as of the date aforesaid.

            Sun Life Assurance Company of Canada
      By   /s/ John Chamberlain         Name:   John Chamberlain        Title:  
Senior Director,
Private Fixed Income              By   /s/ Paul Sinclair         Name:   Paul
Sinclaim        Title:   Managing Director,
Head of PrivateDebt, Private Fixed Income     

15